The Chancellor.
[* 143 j
There is no act of violence or dangerous threat charged since the return of the defendant into this state, in March last, and those which are charged are of the date of 1808. There does not appear, then, to be sufficient ground for the extraordinary interference of this Court, pending the suit, to hold the defendant to bail, *to keep the peace, under a writ of supplicavit, after the lapse of so many years since the injuries complained of. In Clavering’s case, (2 P. Wms. 202.) and in King v. King, (2 Ves. 578.) the interposition of the Court in this way was where life was sworn to be in danger. But I do not mean to say that the affidavit need to go that length, but the danger to personal safety must appear to be serious and imminent. In Heyn’s case, (2 Ves. & Beame, 182.) the wife swore to the apprehension of great bodily injury; and in the case ex parte King, (Amb. 333.) to an assault and battery, and apprehension of further ill usage. Still, if a case proper for such a writ, under the above cases, was made out, I should hesitate about granting it. Why should not the party apply to a justice of the peace to bind the other to his good behavior ? It was said, in Clavering’s case, that the master of the rolls generally refused the writ, and directed the party aggrieved to justices of the peace. The application in Heyn’s case, which is the only very modern case I have met with, was, by the exhibition of articles of peace, under the stat. of 21 Jac. I. c. 8., which recognizes such a process of the peace from chancery, and regulates it; but that statute has not been re-enacted here.
The other part of the prayer of the plaintiff can be granted without much difficulty, for it is very apparent that the care and custody of the children should, for the present, be vested in the plaintiff; and the act (sess. 38. ch. 221.) gives the Court special power in such cases.
The following order was thereupon entered: “ Ordered, that the custody, care and education of the children of the petitioner be, until further order, confided to the said petitioner exclusively, and that the defendant shall not, until further order, be permitted to visit the said children, except under the direction of one of the masters of this Court.”